Name: Commission Regulation (EEC) No 1275/86 of 30 April 1986 fixing the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/20 Official Journal of the European Communities 1 . 5 . 86 COMMISSION REGULATION (EEC) No 1275/86 of 30 April 1986 fixing the import levies on syrups and certain other products in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the basic amount must be fixed each month ; whereas it must, however, be altered during the period between the day on which it is fixed and the first day of the month following the month for which the basic amount is applicable, if the levy on white sugar differs by at least 0,73 ECU from the average referred to above or from the levy on white sugar used to fix the basic amount ; whereas, in this case, the basic amount must be equal to one-hundredth of the levy on white sugar used to calculate the alteration : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 16 (8) thereof, Whereas the basic amount thus fixed must be adjusted on the basis of variations in the threshold price for white sugar occurring between the month in which the basic amount is fixed and the period of application ; whereas this adjustment, equal to one-hundredth of the difference between these two threshold prices, must be deducted from or added to the basic amount in the circumstances provided for in Article 7 (6) of Regulation (EEC) No 837/68 ; Whereas the levy on the products referred to in Article 1 ( 1 ) (f) and (g) of Regulation (EEC) No 1785/81 comprises, under Article 1 6 (6) of that Regulation, a variable element and a fixed element, with the latter, per 100 kilograms of dry matter, being equal to one-tenth of the fixed element established pursuant to point B of Article 14 ( 1 ) of Regu ­ lation (EEC) No 2727/75 (*), as amended by Regulation (EEC) No 3793/85 (*), for the fixing of the import levy on the products falling within subheading 17.02 B II of the Common Customs Tariff, and the variable element, per 100 kilograms of dry matter, being equal to one hundred times the basic import levy applicable as from the first of each month in the case of the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 ; whereas the levy must be fixed each month : Having regard to the opinion of the Monetary Committee, Whereas Article 16 ( 1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) of that Regulation ; Whereas the levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 must be calculated, where appropriate, at a standard rate on the basis of the sucrose content (including other sugars expressed as sucrose) of the product concerned and of the levy on white sugar ; whereas, however, the levies on maple sugar and maple syrup are limited to the amount resulting from application of the rate of duty bound within GATT ; Whereas Article 7 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the basic amount of the levy for 100 kilograms of product must be fixed per percentage point of sucrose content ; Whereas the basic amount of the levy must be equal to one-hundredth of the average of the levies applicable to 100 kilograms of white sugar during the first 20 days of the month preceding the month for which the basic amount of the levy is fixed ; whereas, however, the levy applicable to white sugar on the day of the fixing of the basic amount must be substituted for the average of the levies, where that levy differs by at least 0,73 ECU from that average ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 0, (') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 151 , 30 . 6 . 1968 , p . 42 . H OJ No L 171 , 28 . 6. 1978, p. 34. O OJ No L 281 , 1 . 11 . 1975, p . 1 . Is) OJ No L 367, 31 . 12. 1985, p. 19 . 0 OJ No L 164, 24. 6. 1985, p . 1 . 1 . 5. 86 Official Journal of the European Communities No L 114/21  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 shall be as indicated in the Annex hereto. Whereas it follows, from the application of these provi ­ sions that the import levies on the products concerned should be as indicated in the Annex to this Regulation, Article 2 This Regulation shall enter into force on 1 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 114/22 Official Journal of the European Communities 1 . 5 . 86 ANNEX to the Commission Regulation of 30 April 1986 fixing the import levies on syrups and certain other products in the sugar sector (ECU) CCT heading No Description Basic amount per percentage point of sucrose content and per 100 kg net of the product in question Amount of levy per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : C. Maple sugar and other syrup 0,4557  D. Other sugars and syrups (other than lactose, glucose and malto-dextrine) : I. Isoglucose ex II . Other 0,4557 55,24 E. Artificial honey, whether or not mixed with natural honey 0,4557  F. I. Caramelized sugar and molasses containing, in the dry state , 50 % or more by weight of sucrose 0,4557  21.07 Food preparations not elsewhere specified or included : \l F. Flavoured or coloured sugar syrups : III . Isoglucose IV. Other 0,4557 55,24